DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (an adjustable multi-layer bra) and Species 1 (Figs. 1A-4C) in the reply filed on May 24, 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022.
Claims 1-17 are presented for examination below.
Claim Objections
Claim 4 is objected to because of the following informalities: “wherein: the adjustment string first end adjusts a vertical position of the first bra cup; and the adjustment string second end adjusts a vertical position of the second bra cup” should read “wherein: the adjustment string first end is configured to adjust a vertical position of the first bra cup; and the adjustment string second end is configured to adjust a vertical position of the second bra cup,” to enhance clarity.
Claim 12 is objected to because of the following informalities: “the first chest band second” should read “the first chest band section.”
Claim 13 is objected to because of the following informalities: “a section chest band section inner portion” should read “a second chest band section inner portion.”
Claim 16 is objected to because of the following informalities: Claim 16 recites “the inner bra receiver” and then subsequently recites “an inner bra receiver provided on the inner bra bridge….” The claim should be amended to first positively recite “an inner bra receiver provided on the inner bra bridge…” then refer to “the inner bra receiver” in subsequent recitations, to enhance clarity and maintain proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein each of the first receiver and the first fastener and the second receiver and the second fastener together comprise a pin and tuck closure.” The limitation is indefinite, as it is unclear which parts are being recited to “together comprise a pin and tuck closure.” It is also unclear how many pin and tuck closures are being claimed. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the first receiver and the first fastener together comprise a first pin and tuck closure, and the second receiver and the second fastener together comprise a second pin and tuck closure.”
Claim 10 recites the limitation “a chest band including a first chest band section positioned over the first cup and a second chest band section positioned over the second bra cup.” However, the chest band (128), first chest band section (129), and second chest band section (130) as shown in the Figures (see at least Figs. 1A, 1C, 3A, and 4A) and described in the specification (see paragraph 0041) appear to merely form cup portions/layers of the bra that extend over the inner bra cups (102, 103), without actually forming bands (i.e., a thin, flat encircling strip, or a narrow strip of material for decoration, see definitions 2 and 6 of “band” via Merriam-Webster.com) Furthermore, the Examiner further notes that the term “chest band” as used in the brassiere art usually refers to a band that extends under the cups and around the circumference of the wearer’s torso, and not portions/layers of the bra cups. 
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “chest band” in claim 10 appears to be used by the claim to mean “cup layer” or “cup covering,” while the accepted meaning is “a band that extends under the cups and around the circumference of the wearer’s torso.” The term is indefinite because the specification does not clearly redefine the term.
For purposes of examination, the Examiner will interpret the terms “chest band,” “first chest band section,” and “second chest band section” to refer to a cup covering layer (and sections thereof) of the cup structure, in accordance with the structure that appears to be depicted/disclosed in Applicant’s specification.
Claim 16 recites the limitations “the inner bra bridge,” “the first bra cup inner edge” and “the second bra cup inner edge.” There is insufficient antecedent basis in the claims for these limitations.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, and 14-16, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinisch et al. (herein Reinisch)(US PG Pub 2006/0252346).
Regarding claim 10, Reinisch discloses a multi-layer bra (10, see Figs. 1-13), comprising: 
an inner bra layer (39) including a first bra cup (inner layer 39 of right cup 14) and a second bra cup (inner layer 39 of left cup 14; see Figs. 1, 6, and 12 and paragraph 0043, each molded cup 14 includes an inner layer 39 and an outer layer 40); 
a chest band (40) including a first chest band section (outer layer 40 of right cup 14) positioned over the first bra cup and a second chest band section (outer layer 40 of left cup 14) positioned over the second bra cup (see Figs. 1, 6, and 12 and paragraph 0043, each molded cup 14 includes an inner layer 39 and an outer layer 40, the outer layer being positioned over the inner layer; see also rejection under 35 USC 112 above regarding the term “chest band”); 
an outer bra layer (20, 12, 16, 18) comprising: 
a cross-chest strap (18) extending from a first shoulder strap to a second shoulder strap (right and left 20) of the outer bra layer (see Fig. 1 and paragraphs 0034-0038); 
a first circumferential harness segment extending from the cross-chest strap to a bottom edge of the first chest band section (first lateral portion of 12 that extends from right shoulder strap 20 around the lateral side and bottom side of right cup 14, see Figs. 1-2); and 
a second circumferential harness segment extending from the cross-chest strap to a bottom edge of the second chest band section (second lateral portion of 12 that extends from left shoulder strap 20 around the lateral side and bottom side of left cup 14, see Figs. 1-2).

Regarding claim 11, Reinisch further discloses wherein: an outer edge of the first chest band section (outer layer 40 of right cup 14) is joined to an outer edge of the first circumferential harness segment (first lateral/bottom portion of 12); and 
an outer edge of the second chest band section (outer layer 40 of left cup 14) is joined to an outer edge of the second circumferential harness segment (second first/bottom portion of 12; see Figs. 1-13 and paragraphs 0052-0054; note that the respective outer edges of the chest band sections and the circumferential harness segments are joined at least indirectly to one another).

Regarding claim 14, Reinisch further discloses a horizontal back band (back portion of 16) extending between an outer edge of the first circumferential harness segment and an outer edge of the second circumferential harness segment (outer edges of the first and second lateral/bottom portions of 12, see Figs. 1-3).

Regarding claim 15, Reinisch further discloses wherein the chest band (40) is formed of a first material (stretchable material 40, see paragraph 0043), and each of the horizontal back band (back portion of 16), the cross-chest strap (18), the first circumferential harness segment (first lateral/bottom portion of 12), and the second circumferential harness segment (second lateral/bottom portion of 12) is formed from a second material (see paragraphs 0040-0050, each of the aforementioned segments is formed at least partially from an additional middle layer 42, which may be either stretch or non-stretch, and optional non-stretch layer 43 at any desired reinforcement area of the bra framework 12); and the first material is more elastic relative to the second material (see paragraphs 0040-0050 and note above regarding stretch/non-stretch properties).

Regarding claim 16, Reinisch further discloses an outer bra fastener (34) extending from a midpoint of the cross-chest strap (18) towards an inner bra receiver (36), wherein the outer bra fastener is configured to be secured to the inner bra receiver (36) provided on an inner bra bridge (bridge portion of 16) extending between a first bra cup inner edge and a second bra cup inner edge (inner edges of cups 14, which form the inner edges of both the chest band sections 40 and the bra cups 39, see Figs. 1 and 7 and paragraphs 0038-0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Reinisch, as applied to claim 11 above, in view of Sporn (US PG Pub 2013/0109276).
Regarding claim 12, Reinisch discloses the limitations of claim 11, as discussed above, and further discloses a central chest band section provided between and joining the first chest band section and the second chest band section (center bridge portion extending between cups 14, see Fig. 6). 
Reinisch also appears to depict wherein the cups are cinched in some manner along the central chest band section (see Figs. 1 and 6) but fails to explicitly disclose a cinching mechanism provided on the central chest band section for increasing or decreasing a degree of compression of the chest band.
However, Sporn teaches a multilayer bra (4, see Figs. 1-10) comprising an outer layer (4) and a pair of inner bra cups (20, 22) comprising a central cinching mechanism (32, 34, 35) for increasing or decreasing a degree of compression exerted by the bra cups (see paragraphs 00016-0020), so as to allow the wearer to selectively enhance shaping and lifting of the wearer’s breasts (see paragraphs 0004-0005 and 0017-0020).
Therefore, based on Sporn’s teachings, it would have it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Reinisch’s central chest band section to specifically comprise a cinching mechanism provided on the central chest band section for increasing or decreasing a degree of compression of the chest band; as doing so would allow the wearer to selectively enhance shaping and lifting of the wearer’s breasts.

Regarding claim 13, the modified bra of Reinisch (i.e., Reinisch in view of Sporn) is further disclosed wherein the central chest band section (center bridge portion extending between cups 14, see Fig. 6 of Reinisch) comprises a first chest band section inner portion joined to the first chest band section and a second chest band section inner portion joined to the second chest band section (respective right and left portions of the center bridge attached to the right and left cups, 14; see Fig. 6 of Reinisch); and the cinching mechanism (32, 34, 35 of Sporn) comprises one of a buckle, a clip, a button, a snap fastener, fabric ties, ratchet straps, and a hook and loop fastener (see paragraph 0017 of Sporn, the cinching mechanism includes flexible cords/ties).
Sporn fails to specifically teach wherein the ties are fabric ties.
However, it is noted that using fabric to form a portion of a bra is well-known in the art, as fabric is typically flexible, comfortable, and easy to use in manufacturing. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically provided Sporn’s ties as fabric ties, as fabric is typically flexible, comfortable, and easy to use in manufacturing, and it is further well-known in the brassiere art to use fabric in brassiere construction. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claim 17, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Reinisch, as applied to claim 16 above, in view of Patterson (US PG Pub 2020/0100837).
Regarding claim 17, Reinisch disclose the limitations of claim 16, as discussed above, but fails to further disclose wherein the inner bra receiver and the outer bra fastener together comprise a pin and tuck closure. Instead, Reinisch discloses a clasp/hook and perforation closure (see Fig. 7 and paragraph 0038).
However, Patterson teaches a wearable accessory (see Fig. 1) comprising a fastener (130) and a receiver (220), wherein the fastener and receiver may be any type of clasp/clasp receiving member combination known in the art, such as a pin and tuck closure (see Fig. 1 and paragraph 0028).
Therefore, based on Patterson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Reinisch’s clasp/hook and perforation closure to be a pin and tuck closure, as such a modification would be nothing more than a simple substitution of one known garment/accessory fastener for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06. 
The Examiner further notes that Reinisch’s clasp/hook and perforation closure already functions in a very similar way as a pin and tuck closure (i.e., having a protruding “pin” structure that selectively engages one of a plurality of apertures). As such, the two fastener types appear to be functionally equivalent, and one having ordinary skill in the art before the effective filing date of the invention would have been reasonably motivated to substitute one fastener for another to obtain predictable results. See MPEP 2143 (I)(B).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlenfeld (US PG Pub 2017/0273365) in view of Paramore (US Patent No. 3,306,299), further in view of Gasco-Buisson et al. (herein Gasco-Buisson)(US PG Pub 2015/0011141).
Regarding claim 1, Muhlenfeld discloses an adjustable multi-layer bra (100) comprising: 
an inner bra layer (128, see at least Figs. 1-11 and paragraphs 0046-0047) comprising: 
a first bra cup (130) including a top edge, a bottom edge, an inner edge, and an outer edge (see annotated Fig. 4, note that bra cups 130, 132 are substantially symmetrical and for purposes of clarity/brevity, only one bra cup is annotated), 
a second bra cup (132) including a top edge, a bottom edge, an inner edge, and an outer edge (see annotated Fig. 4),
an inner bra bridge (portion of 128 extending between first and second cups 130, 132; see at least Figs. 4-5 and 8) connecting the first bra cup inner edge to the second bra cup inner edge (see Fig. 4), 
an adjustment string (134, 136); and 
an outer bra layer (102, see at least Figs. 1-11 and paragraphs 0033-0035 and 0039-0040) positioned at least partially over the inner bra layer (see at least Fig. 4), the outer bra layer comprising: 
a first shoulder strap (114), and 
a second shoulder strap (118), wherein the adjustment string of the inner bra is affixed to the first shoulder strap and the second shoulder strap of the outer bra layer (through openings 116, 120 in the straps 114, 118; see Figs. 1-8 and paragraphs 0039-0040 and 0047).

    PNG
    media_image1.png
    809
    707
    media_image1.png
    Greyscale


Muhlenfeld substantially discloses the invention as claimed above but fails to further disclose wherein the adjustment string is moveably disposed along a string path defined along at least one of the first bra cup outer edge, the first bra cup bottom edge, the second bra cup bottom edge, and the second bra cup outer edge. Instead, Muhlenfeld discloses wherein the adjustment string (134, 136) terminates at the top edge of each bra cup (see at least Figs. 1-4).
However, Paramore teaches an adjustable bra (10, see Figs. 1-5) comprising a pair of bra cups (12, 14), an inner bra bridge (connecting portion between 12 and 14) connecting the cups (see Fig. 1), and an adjustment string (18) extending from shoulder straps of the bra and moveably disposed along a string path defined along at least one of the first bra cup outer edge, the first bra cup bottom edge, the second bra cup bottom edge, and the second bra cup outer edge (see Fig. 1 and column 1, line 65 – column 2, line 37; the string path of adjustment string 18 extends along the outer and bottom edges of each cup 12, 14), so as to allow the cups to be supported snugly in place, to support the breasts of the wearer (see column 1, lines 1-47 and column 2, lines 1-15).
Therefore, based on Paramore’s teachings, it would have it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Muhlenfeld’s adjustment string to further extend along the perimeter of the cups, so as to be moveably disposed along a string path defined along at least one of the first bra cup outer edge, the first bra cup bottom edge, the second bra cup bottom edge, and the second bra cup outer edge; as doing so would allow the cups to be supported snugly in place, to support the breasts of the wearer.
Regarding the limitation “an adjustment string,” Muhlenfeld and Paramore each teach a pair of adjustment strings (134, 136 of Muhlenfeld/18 of Mays) used together, instead of a single adjustment string. 
However, it is noted that Applicant discloses in paragraph 0036 of the specification that the bra may either include a single, continuous string or a pair of adjustment strings, i.e., a first adjustment string for the first cup, and a second adjustment string for the second cup (see paragraph 0036 of the instant specification: “According to an aspect, the adjustment string 112 may be a single, continuous string. In an aspect, the adjustment string 112 may include a first adjustment string moveably disposed along at least a portion of the perimeter of the first bra cup 102, and a second adjustment string moveably disposed along at least a portion of the perimeter of the second bra cup 103. When one or both of the adjustment string first end 113 and the adjustment string second end 114 is pulled upwardly toward the wearer's respective right or left shoulder, the adjustment string 112 lifts the respective first bra cup 102 or second bra cup 103 from the respective bottom edge 102c, 103c to adjust the vertical position of the wearer's breasts relative to the wearer's shoulders”). As such, Applicant has not provided any criticality for the bra including only a single continuous string. Applicant’s bra appears to function equally well with a pair of strings, as opposed to a single string.
Furthermore, Gasco-Buisson teaches an adjustment string (130) for shaping a front portion of a brassiere (see Figs. 9-17B), wherein the adjustment string can either include a single adjustment string or a pair of adjustment strings (see paragraphs 0014 and 0047-0050), as both embodiments function to allow the adjustment string(s) to gather and shape the front portion of the brassiere (see paragraphs 0014 and 0047-0055).
Therefore, based on Gasco-Buisson’s teachings, and absent a showing of criticality, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the adjustment strings of Muhlenfeld and Paramore to comprise a single, continuous string, as such a modification would be nothing more than a simple substitution of one known adjustment string configuration for another (i.e., single string vs. a pair of strings), which are functional equivalents. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06. 

Regarding claim 2, the modified bra of Muhlenfeld (i.e., Muhlenfeld in view of Paramore and Gasco-Buisson) is further disclosed wherein the adjustment string (134, 136 of Muhlenfeld) is detachably affixed to the first shoulder strap and the second shoulder strap (114, 118 of Muhlenfeld) of the outer bra layer (102 of Muhlenfeld; see Figs. 1-8 and paragraphs 0039-0040 and 0047 of Muhlenfeld).

Claims 3-7 (regarding claim 7, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Muhlenfeld, Paramore, and Gasco-Buisson, as applied to claim 1 above, in view of Campbell (US PG Pub 2011/0201252).
Regarding claim 3, Muhlenfeld, Paramore, and Gasco-Buisson together teach the limitations of claim 1, as discussed above, but fail to further disclose wherein: the adjustment string comprises an adjustment string first end and an adjustment string second end; the adjustment string comprises a first fastener positioned on the adjustment string first end and a second fastener positioned on the adjustment string second end; the outer bra layer comprises a first receiver positioned on the first shoulder strap and a second receiver positioned on the second shoulder strap, and wherein the first fastener of the adjustment string first end is adjustably secured to the first receiver of the first shoulder strap and the second fastener of the adjustment string second end is adjustably secured to the second receiver of the second shoulder strap.
However, Campbell teaches an adjustable bra (100) comprising a pair of cups (125), a pair of shoulder straps (120), an adjustment string (135) coupled between the cups and the shoulder straps (see Fig. 1B and paragraphs 0029-0035), wherein the adjustment string comprises an adjustment string first end and an adjustment string second end (respective ends of 135); the adjustment string comprises a first fastener (first 145) positioned on the adjustment string first end and a second fastener positioned (second 145) on the adjustment string second end (see Fig. 1B and paragraph 0035); the outer bra layer comprises a first receiver (first 150) positioned on the first shoulder strap and a second receiver (second 150) positioned on the second shoulder strap (see Fig. 1B and paragraph 0035), and wherein the first fastener of the adjustment string first end is adjustably secured to the first receiver of the first shoulder strap and the second fastener of the adjustment string second end is adjustably secured to the second receiver of the second shoulder strap (see Fig. 1B and paragraphs 0033-0035), so as to allow the cups to be fixedly and vertically adjusted in place in relation to the shoulder straps, to provide an adjustable amount of lift to the wearer’s breasts (see paragraphs 0002-0004 and 0033-0035).
Therefore, based on Campbell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Muhlenfeld’s adjustment string to further include an adjustment string first end and an adjustment string second end; the adjustment string comprises a first fastener positioned on the adjustment string first end and a second fastener positioned on the adjustment string second end; the outer bra layer comprises a first receiver positioned on the first shoulder strap and a second receiver positioned on the second shoulder strap, and wherein the first fastener of the adjustment string first end is adjustably secured to the first receiver of the first shoulder strap and the second fastener of the adjustment string second end is adjustably secured to the second receiver of the second shoulder strap; as doing so would allow the cups to be fixedly and vertically adjusted in place in relation to the shoulder straps, to provide an adjustable amount of lift to the wearer’s breasts.

Regarding claim 4, the modified bra of Muhlenfeld (i.e., Muhlenfeld in view of Paramore, Gasco-Buisson, and Campbell) is further disclosed wherein the adjustment string first end (first end of 135 of Campbell) adjusts a vertical position of the first bra cup (first 125 of Campbell); and the adjustment string second end (second end of 135 of Campbell) adjusts a vertical position of the second bra cup (second 125 of Campbell; see Fig. 1B and paragraphs 0033-0035 of Campbell).

Regarding claim 5, the modified bra of Muhlenfeld (i.e., Muhlenfeld in view of Paramore, Gasco-Buisson, and Campbell) is further disclosed wherein the adjustment string first end (first end of 135 of Campbell) is adjustable independently of the adjustment string second end (second end of 135 of Campbell; see Fig. 1B and paragraphs 0033-0035 of Campbell).

Regarding claim 6, the modified bra of Muhlenfeld (i.e., Muhlenfeld in view of Paramore, Gasco-Buisson, and Campbell) is further disclosed wherein the outer bra layer (102 of Muhlenfeld) further comprises: 
a first opening (116 of Muhlenfeld/first 140 of Campbell) provided adjacent the first receiver (first 150 of Campbell; see Figs. 1 and 4 and paragraphs 0039-0040 of Muhlenfeld, and Fig. 1B and paragraphs 0033-0035 of Campbell), and 
a second opening (120 of Muhlenfeld/second 140 of Campbell) provided adjacent the second receiver (second 150 of Campbell; see Figs. 1 and 4 and paragraphs 0039-0040 of Muhlenfeld, and Fig. 1B and paragraphs 0033-0035 of Campbell), 
wherein the adjustment string first end (first end of 135 of Campbell) passes through the first opening and the adjustment string second end (second end of 135 of Campbell) passes through the second opening (see Fig. 1B and paragraphs 0033-0035 of Campbell).

Regarding claim 7, Muhlenfeld, Paramore, Gasco-Buisson, and Campbell together teach the limitations of claim 3, as discussed above.
Campbell further teaches wherein each of the first receiver (first 150) and the first fastener (first 145) and the second receiver (second 150) and the second fastener (second 145) together comprise adjustable fasteners such as clasps, hook and loop fasteners, buttons, snaps, or the like (see Fig. 1B and paragraph 0035), but fails to explicitly teach a pin and tuck closure.
However, it is noted that Applicant fails to provide criticality for the receivers and fasteners specifically being a pin and tuck closure. Applicant discloses in paragraph 0039 of the specification: “In the exemplary embodiment, the receiver 116 and fastener 117 component is a pin and tuck closure in which the receiver 116 is a flat, flexible soft silicone band having a series of holes formed therein for receiving a pin element provided on the fastener 117 that is sized and shaped to be secured in one of the series of holes. While the exemplary embodiments disclosed herein include the pin and tuck closure for securing the adjustment string 112 to the outer bra layer 104, any structure or component consistent with this disclosure may be used for the same purposes. In an aspect, the receiver 116 and fastener 117 component may be provided as any low-profile and/or flexible structure or component consistent with this disclosure to the extent that the fastener and receiver component does not impede comfort of the wearer or usability of the adjustable multi-layer bra 100. For example and not limitation, the receiver 116 and fastener 117 component may be a buckle, a clip, a button, a snap fastener, ties, ratchet straps, or a hook and loop fastener.”
Therefore, since Campbell already teaches wherein the receivers/fasteners may include hook and loop fasteners or snaps, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Campbell’s hook and loop or snap fasteners to comprise a pin and tuck closure, as such a modification would be nothing more than a simple substitution of one known fastener for another, which are functional equivalents. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlenfeld, Paramore, and Gasco-Buisson, as applied to claim 1 above, in view of Richardson (US PG Pub 2008/0113587).
Regarding claim 8, Muhlenfeld, Paramore, and Gasco-Buisson together teach the limitations of claim 1, as discussed above, but fail to further teach wherein: the first shoulder strap of the outer bra layer includes a terminal portion; the second shoulder strap of the outer bra layer includes a terminal portion; and the inner bra layer further comprises: a first underarm band extending from a first bra cup outer edge and including a terminal end, and a second underarm band extending from a second bra cup outer edge and including a terminal end, wherein the respective terminal ends of each of the first shoulder strap, the second shoulder strap, the first underarm band, and the second underarm band are joined together at a junction point.
However, Richardson teaches an adjustable bra (10, see Figs. 1-2 and back strap embodiment of Fig. 5) comprising first and second cups (18, 26) each having an outer (lateral) edge (see Fig. 1) and first and second shoulder straps (102a, 102b, see Fig. 5 and paragraph 0073), wherein the first shoulder strap includes a terminal portion (adjacent ring 48, see Fig. 5); the second shoulder strap includes a terminal portion (adjacent ring 48, see Fig. 5); and bra further comprises: a first underarm band (104a) extending from the first bra cup outer edge (lateral edge of 18) and including a terminal end (adjacent ring 48, see Fig. 5) and a second underarm band (104b) extending from the second bra cup outer edge (lateral edge of 26) and including a terminal end (adjacent ring 48, see Fig. 5), wherein the respective terminal ends of each of the first shoulder strap, the second shoulder strap, the first underarm band, and the second underarm band are joined together at a junction point (at ring 48; see Fig. 5 and paragraphs 0068-0073), so as to provide a rear strap system that displaces the weight of the wearer’s breasts over and/or onto an upper-center mass of the wearer, so as to prevent and/or reduce straining and pain in the shoulder, neck, and back of the wearer (see paragraphs 0001-0002, 0009, 0039, and 0084).
Therefore, based on Richardson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Muhlenfeld’s bra wherein: the first shoulder strap of the outer bra layer includes a terminal portion; the second shoulder strap of the outer bra layer includes a terminal portion; and the inner bra layer further comprises: a first underarm band extending from a first bra cup outer edge and including a terminal end, and a second underarm band extending from a second bra cup outer edge and including a terminal end, wherein the respective terminal ends of each of the first shoulder strap, the second shoulder strap, the first underarm band, and the second underarm band are joined together at a junction point; as doing so would provide a rear strap system that displaces the weight of the wearer’s breasts over and/or onto an upper-center mass of the wearer, so as to prevent and/or reduce straining and pain in the shoulder, neck, and back of the wearer.

Regarding claim 9, the modified bra of Muhlenfeld (i.e., Muhlenfeld in view of Paramore, Gasco-Buisson, and Richardson) is further disclosed to comprise a clip (48 of Richardson) securing the terminal ends of each of the first shoulder strap (102a of Richardson), the second shoulder strap (102b of Richardson), the first underarm band (104a of Richardson), and the second underarm band (104b of Richardson) to one another at the junction point (at 48, see Fig. 5 and paragraph 0073).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Redenius (US PG Pub 2010/0210179) teaches an adjustable bra having a cup lifting mechanism; Becker et al. (herein Becker)(US Patent No. 2,346,411) teaches a bra having a plurality of overlapping support layers; and Mays (US PG Pub 2011/0244757) teaches a bra having an inner layer with two cups having respective adjustment string cinching mechanisms, and an outer layer overlapping the inner layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732